DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon lack of any disclosure to the structure or design of the first and second sensor being a magnet, as required by claim 7 when depending upon claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the third chamber" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first and second sensing elements" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3 lines 1-2, it is unclear if the recitation “a first sensing element” is intended to reference the previously recited first sensing element (cl. 1 line 13), or another first sensing element.
Claim 3 recites the limitation "the float" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4 line 2, it is unclear if the recitation “a fluid flow stream” is intended to reference the previously recited fluid flow stream (cl. 1 line 11), or another fluid flow stream.
Re-claim 9, it is unclear if the recitation “an integrated brake controller” is intended to reference the previously recited integrated brake controller (cl. 8 line 2), or another integrated brake controller.
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12 line 6, it is unclear if the recitation “a guiding section” is intended the reference the previously recited guiding section (line 5), or another guiding section.
Claim 12 recites the limitation "the fluid reservoir" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13 line 2, it is unclear if the recitation “a pump” is intended to reference the previously recited pump of claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2017 221 478 A1 to Kinder et al.
US 2021/0179043 is an English language equivalent and is used when referencing claim limitations.
	Re-claim 1, Kinder et al. disclose a method for testing a fluid level indicator within a reservoir comprising the steps of: providing a plunger 124 in a first retracted position within a plunger chamber (see paragraph 22, “Pressure generator 114 is activated … to check the functionality …”); moving the plunger from the first retracted position to a second extended position to exhaust the fluid from the plunger chamber into a fluid reservoir (paragraph 22, “Pressure generator 114 therefore displaces the pressure medium present in its cylinder 128…”); moving the plunger from the second extended position back towards the first retracted position thereby generating a negative pressure in a fluid passageway 154 which connects a third chamber 150 of the reservoir 144 to the plunger chamber so a fluid flow stream is generated from the third chamber to the plunger chamber (paragraph 23, “… plunger piston 124 moves back in the direction of its inner stop … Plunger piston 124 thereby sucks pressure medium out of the assigned third chamber 150 …”); and generating a signal via a first 224 and second 226 sensing elements as the first sensing element moves relative to the second sensing element and transmitting the signal to at least one of a control unit or a graphical user display (see paragraph 23 lines 14-17).  
Re-claim 12, Kinder et al. discloses a testing method comprising the steps of: providing a negative pressure generator 114; generating a negative pressure in a fluid passageway 154 and a chamber 128 which are in fluid communication with a guiding section of a fluid reservoir 144 wherein a second sensing element 226 is affixed to the guiding section 218 of the fluid reservoir (see paragraphs 22-23); transferring a fluid flow stream from the guiding section to the chamber via the fluid passageway and drawing a float 224 having a first sensing element from an upper position to a lower position within the guiding section; generating a signal via the first and second sensing elements as the float moves relative to the second sensing element within the guiding section; and transmitting a signal to at least one of a control unit or a graphical user display (see paragraph 34 and visual display to a driver).
Re-claim 13, the negative pressure generator 114 is a pump.
Re-claim 14, the chamber 128 is a pump chamber.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinder et al.
Re-claim 2, Kinder et al. fail to teach the specifics of the third chamber 150 for the reservoir 144 in figure 1.  However, Kinder et al. show a reservoir chamber in figure 2 having a guiding section 214 and a main section 216, the sections are in communication with each other via passage 220.  This structure could easily form the third chamber 150, as it receives fluid from the pressure generator.  This would have provided a separate chamber for receiving fluid from the pressure generator, and thus not interfere with the float device during the test routine.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the third chamber 150 in the manner shown in figure 2, thus separating the chamber into two chambers, one for holding the float, the other for receiving the fluid from the pressure generator during the test procedure. 
Re-claim 4, the step of generating a fluid flow stream from the third chamber through the fluid passageway 154 and into the plunger chamber 128 occurs when the plunger 124 moves from the second extended position back towards the first retracted position, see paragraph 23.
Claim(s) 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinder et al. in view of US 4,090,050 to Siiberg.
Re-claim 3, the third chamber 150 is provided with a float 224 is provided with the first sensing element (i.e. a magnet),  the reservoir is provided with the second sensing element 226  affixed to an interior of the reservoir (as shown in figure 2).   However, Kinder et al. fail to teach the specifics of the float and first sensing element as disposed below a fluid surface.
Siiberg teaches a brake fluid reservoir provided with a float 22 having a magnet sensing element (element 24 can be a magnet, see column 4 lines 4-7).  This sensing element is disposed below a fluid surface, see figures.  This ensures the driver would be alerted as soon as possible to a low fluid level.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the sensing element on the float of Kinder et al. below a fluid surface as taught by Siiberg, thus triggering the low level alert as soon as possible.
Re-claim 5, Kinder et al. teach the control unit 230 communicates with a graphical user interface to display a status message, see paragraph 34.
Re-claim 6, the first sensing element is a magnet, see paragraph 26 lines 14-15.
Re-claim 7, Kinder et al. fail to teach the second sensing element is a magnet, but rather just a switch contact.
Siiberg teaches a fluid reservoir sensing arrangement in which the switch contact member affixed to the reservoir is provided with a magnet element 20.  This arrangement simply provides an alternate sensing arrangement to that of Kinder et al., yet performs the same function.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the second senor arrangement of Kinder et al. with the type taught by Siiberg having the magnet, as each yields the same expectant result of sensing a low fluid level.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinder et al. in view of US 2016/0311422 A1 to van Zanten et al.
Re-claim 8, Kinder et al. teach a testing method comprising the steps of: providing a plunger 114 within an integrated brake controller 110 at a first retracted position, switching a second plurality of solenoid valves 130 are switched to an open position to create a first open flow path from a plunger chamber 128 to a fluid reservoir 144; moving the plunger from the first retracted position to a second extended position thereby exhausting fluid from the plunger chamber into the fluid reservoir via the first open flow path so as to move a first sensing element higher relative to a second sensing element fixed to the fluid reservoir (see paragraph 22 lines 2-6); and moving the plunger from the second extended position back towards the first retracted position thereby generating a negative pressure in a fluid passageway and the plunger chamber so that a fluid stream flows from the fluid reservoir into the plunger chamber via the fluid passageway so as to move the first sensing element from an upper position to a lower position relative to the second sensing element (see paragraph 23 lines 3-8); and generating a signal from the first and second sensing elements to a control unit.  Movement of the first sensing device 224 relative to the second sensing device 226 actuates a switch 228 thus generating the signal.  However, Kinder et al. fail to teach switching a first plurality of solenoid valves into a closed position, such as closing solenoid valves 132, thus blocking fluid from reaching wheel cylinders.
van Zanten et al. teach a brake testing procedure that involves closing normally open inlet valves leading to wheel cylinders.  This prevents the buildup of fluid pressure at the wheel cylinders.  Thus closing the inlet valves in the device of Kinder et al. prior to carrying out the test procedure would have prevented the buildup of fluid pressure at the wheel cylinders.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the test procedure of Kinder et al. with a step of switching a first plurality of solenoid valves to a closed position as taught by van Zanten et al., thus preventing unwanted and unnecessary buildup of fluid pressure at the wheel cylinders.
Re-claim 9, the plunger 124, the plunger chamber 128 and solenoids 130/132 are disposed within the integrated brake controller.
Re-claim 10, the first sensing element 224 is a magnet, see paragraph 26.
Re-claim 11, the control unit 230 transmits a second signal to a graphical user interface to display a message, see paragraph 34.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Buerger, Hocking et al. and Feoktistov et al. each teach a reservoir sensing unit with a magnet on a first element and a second element.  Haag et al. teach a fluid level test method.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
July 28, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657